Per curiam.
The appellee Edivard Lenieve, the husband,-had an equitable interest in the slave, on which the appellant’s execution was levied, which is liable for his debts; and the decree is erroneous in perpetuating the injunction unconditionally, instead of providing for subjecting that equitable interest of Lenieve, to the charge of the debt due the appellant. Therefore, it is to be reversed, and the cause remanded to the court of chancery, with instructions *633to provide for subjecting Lenieve’s interest in the slave to the payment of the debt due the appellant, by hiring the slave out, or otherwise, as shall be found most convenient.
Decree reversed, and cause remanded &c.